DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Due to the amendment of Claim 15 to correct the antecedent basis issues, the Examiner withdraws the Rejection to Claims 15 and 20.

Applicant’s arguments with respect to independent claims 14 and 33 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 20, 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Iannotti et al. (US Pre-Grant Pub 2010/0329527 A1, Pub. Date December 30, 2010, herein Iannotti) in view of Snelten et al. (US Patent 5,916,162, Pub Date June 29, 1999, herein Snelten).
Regarding Claim 14, Iannotti teaches:
A device (80, Fig 2; 90, Fig 3, par 0029, FIG. 3 shows a schematic of a filter assembly 88 according to an embodiment of the invention. Filter assembly 88 is coupled to a transmission line 90, such as transmission line 80 of FIG. 2.) for electrically linking electronic assemblies, components (74, 76, 78, 82, Fig 2, par 0026, RF coil element 74... frequency translating assembly 76... filter 78... digitizer 82) or peripheral units, 
at least one symmetrical, shielded cable (90, Fig 3, par 0029, transmission line 90), wherein 
the at least one symmetrical, shielded cable shields at least one useful signal transmitted (par 0024, The resulting signals emitted by the excited nuclei in the patient may be sensed by the same RF coil 56; par 0027, The signals detected by RF coil element 74)... against effects of an alternating electromagnetic field (par 0005, Coaxial cable is designed to protect the system from picking up extraneous RF signals which are present in the environment. Coaxial cables feature a surrounding shield), wherein 
said shielding (94, Fig 3, par 0029, outer shield 94) having an interruption (108, 110, Fig 3, par 0029, respective break 108, 110) at at least one point, wherein said interruption (108, 110, Fig 3) is bridged by a passive, linear two-terminal network (96, 98, Fig 3, par 0029, filter assembly 88 includes filters 96, 98, each having a respective capacitor 100, 102 and a respective inductor 104, 106), said passive, linear two-terminal network comprising an ohmic resistor, a reactance (100, 104, Fig 3), or combinations thereof, and wherein 
conductor exposed in the region of the interruption (108, 110, Fig 3) and are not interrupted in the region of the interruption and bridging (96, 98, Fig 3) of said shielding (94, Fig 3).
Iannotti does not teach:
said device comprising two or more conductors and 
the at least one symmetrical, shielded cable is a twinaxial cable or a grouping of several coaxial cables and comprises a shielding which surrounds portions of the two or more conductors
However, Snelten teaches:
said device comprising two or more conductors (32, 33, Fig 5, Col 4: 66, conductors 32, 33) and 
the at least one symmetrical, shielded cable is a twinaxial cable (Fig 5) or a grouping of several coaxial cables and comprises a shielding (26, Fig 5, Col 4: 26, electric shield 26) which surrounds portions of the two or more conductors (32, 33, Fig 5, Col 4: 66, conductors 32, 33), 
The Examiner is interpreting conductors 32 and 33 of Figure 5 of Snelten substituting the signal line 92 in Figure 3 of Iannotti.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti in view of Snelten by having said device comprising two or more conductors and the at least one symmetrical, shielded cable is a twinaxial cable or a grouping of several coaxial cables and comprises a shielding which surrounds portions of the two or more conductors because it yields the predictable result of allowing a single shielding to protect two signals traveling through two conductors from standing EM waves, which reduces the number of parts and overall space taken up by the assembly as taught by Snelten (Col 1: 65-67).

Regarding Claims 15-17, 20 and 21, Iannotti teaches:
[Claim 15] the component (74, 76, 78, 82, Fig 2) is a part or a device peripheral unit of a device (10, Fig 1, par 0022, MRI system 10).

[Claim 16] the component is a part or a peripheral unit of a MRI (10, Fig 1, par 0022 MRI system) or NMR machine.

[Claim 17] the MRI or NMR machine is suitable for generating magnetic fields which are stronger than 0.1 T (Col 1: 54, 1.5 T B0 field).

[Claim 20] the component (74, 76, 78, 82, Fig 2), the part or the peripheral unit of the device is selected from a group selected from the group consisting of an RF coil (74, Fig 2, par 0026, RF coil element 74), an RF antenna, a coil, an antenna array, control electronics, a communications system, a camera, a motion sensor, a video, an image display device, a loudspeaker, a microphone, a detection means for physiological signals, a heat sensor, a blood pressure sensor, a position sensor, a heart rate monitor, and combinations thereof.
 the cable (90, Fig 3, par 0029, transmission line 90) is electrically connected (74, Fig 2) to an RF coil and/or RF antenna and/or a coil and/or antenna array.

Regarding Claim 33, Iannotti teaches:
A method for electrically linking electronic assemblies, components (76, 78, 82, Fig 2, par 0026, frequency translating assembly 76... filter 78... digitizer 82) or peripheral units comprising the steps of: 
providing at least one symmetrical, shielded cable (90, Fig 3, par 0029, transmission line 90)
said shielding (94, Fig 3) having an interruption (108, 110, Fig 3, par 0029, respective break 108, 110) at at least one point, wherein said interruption is bridged by a passive, linear two-terminal network (96, 98, Fig 3, par 0029, filter assembly 88 includes filters 96, 98, each having a respective capacitor 100, 102 and a respective inductor 104, 106), said passive, linear two-terminal network comprising an ohmic resistor, a reactance (100, 102, 104, 106, Fig 3), or combinations thereof, and wherein 
conductor (92, Fig 3, par 0029, signal line 92) exposed in the region of the interruption (108, 110, Fig 3) and are not interrupted in the region of the interruption and bridging (96, 98, Fig 3) of said shielding (94, Fig 3); and 
shielding at least one useful signal transmitted by the... conductor against effects of an alternating electromagnetic field (par 0005, Coaxial cable is designed to protect the system from picking up extraneous RF signals which are present in the environment. Coaxial cables feature a surrounding shield).
Iannotti does not teach:
around two or more conductors wherein the at least one symmetrical, shielded cable is a twinaxial cable or a grouping of several coaxial cables and comprises a shielding which surrounds portions of the two or more conductors
However, Snelten teaches:
around two or more conductors wherein the at least one symmetrical, shielded cable is a twinaxial cable (Fig 5) or a grouping of several coaxial cables and comprises a shielding (26, Fig 5, Col 4: 26, electric shield 26) which surrounds portions of the two or more conductors (32, 33, Fig 5, Col 4: 66, conductors 32, 33), 
The Examiner is interpreting conductors 32 and 33 of Figure 5 of Snelten substituting the signal line 92 in Figure 3 of Iannotti.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti in view of Snelten by having around two or more conductors wherein the at least one symmetrical, shielded cable is a twinaxial cable or a grouping of several coaxial cables and comprises a shielding which surrounds portions of the two or more conductors because it yields the predictable .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iannotti in view of Snelten and further in view of Greim (US Pre-Grant Pub 2013/0181716 A1, Pub. Date July 18, 2013).
Regarding Claim 18, Iannotti and Snelten do not teach the limitations.
However, Greim teaches:
the MRI or NMR machine is suitable for generating magnetic fields which are stronger than 3 T (par 0027, 1.5 T - 12 T).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti and Snelten in view of Greim by having the MRI or NMR machine is suitable for generating magnetic fields which are stronger than 3 T because using stronger magnetic fields is a known technique in the MRI field that yields the predictable result of providing higher resolution.

Regarding Claim 19, Iannotti and Snelten do not teach the limitations.
However, Greim teaches:
the MRI or NMR machine is suitable for generating magnetic fields which are 7 T or stronger (par 0027, 1.5 T - 12 T).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti and Snelten in view of Greim by having the MRI or NMR machine is suitable for generating magnetic fields which are 7 T or stronger because using stronger magnetic fields is a known technique in the MRI field that yields the predictable result of providing higher resolution.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Iannotti in view of Snelten and further in view of Green (US Patent 3,973,263, Pub. Date August 3, 1976).
Iannotti and Snelten do not teach the limitations of the Claim.
However, Green teaches:
the two-terminal network (18, Fig 1) can be changed continuously by means of a PIN diode, a varactor diode or a variable capacitor (Col 1: 18-24, The present invention increases the sensitivity of spaced-loop antenna systems at the low end of their design frequency range, by placing discrete (i.e., lumped) capacitance values across each of the electrostatic shield gaps of a spaced-loop antenna system. The capacitance values are varied to provide increased antenna sensitivity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti and Snelten in view of Green by having the two-terminal network can be changed continuously by means of a PIN diode, a varactor diode or a variable capacitor because it provides increased antenna sensitivity without a change in the physical dimensions of the coil as taught by Green (Col 1: 28-30, 65-67 & 2: 1-18).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Iannotti in view of Snelten and further in view of Misic et al. (US Patent 4,839,594, Pub. Date June 13, 1989, herein Misic).
Iannotti and Snelten do not teach the limitations of the Claim.
However, Misic teaches:
the device further comprises at least one balun (98, Fig 9, Col 7: 10-11, balun 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti and Snelten in view of Green by having the device further comprises at least one balun because it matches the balanced coil configuration to the unbalanced transmission cable as taught by Misic (Col 7: 11-12).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Iannotti in view of Snelten and further in view of Misic as evidenced by Fackelmeier et al. (US Pre-Grant Pub 2015/0048823 A1, Foreign Filing Date August 19, 2013, herein Fackelmeier).
Iannotti and Snelten do not teach the limitations of the Claim.
However, Misic as evidenced by Fackelmeier teaches:
the device comprises at least one additional sheath wave blocker (Misic: 98, Fig 9; Fackelmeier: par 0007, In the design of such a sheath wave choke, use is made either of a so-called balun, i.e. a lambda/4 resonator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti and Snelten in view of Green by having the device comprises at least one additional sheath wave blocker because it matches the balanced coil configuration to the unbalanced transmission cable as taught by Misic (Col 7: 11-12).

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iannotti in view of Snelten and further view of Driesel et al. (US Patent 9,671,478 B2, PCT Filing Date July 22, 2011, herein Driesel).
Regarding Claim 28, Iannotti and Snelten do not teach the limitations.
However, Driesel teaches:
the interruption in the shielding has a length of 0.001 - 50 mm in the longitudinal direction of the cable (Col 12: 2-3, The gap 13 in the primary shielding conductor 12 has a width of 1 mm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti and Snelten in view of Driesel by having the interruption in the shielding has a length of 0.001 - 50 mm in the longitudinal direction of the cable because it is one of a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding Claim 29, Iannotti and Snelten do not teach the limitations.
However, Driesel teaches:
the interruption in the shielding has a length of 0.01 - 10 mm in the longitudinal direction of the cable (Col 12: 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti and Snelten in view of Driesel by having the interruption in the shielding has a length of 0.01 - 10 mm in the longitudinal direction of the cable because it is one of a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding Claim 30, Iannotti and Snelten do not teach the limitations.
However, Driesel teaches:
the interruption in the shielding has a length of 0.1 - 5 mm in the longitudinal direction of the cable (Col 12: 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti and Snelten in view of Driesel by having the interruption in the shielding has a length of 0.1 - 5 mm in the longitudinal direction of the cable because it is one of a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding Claim 31, Iannotti and Snelten do not teach the limitations.
However, Driesel teaches:
at least one interruption is arranged in a location where a maximum of the amplitude of a wave induced by the alternating electromagnetic field would form in the shielding of the cable in conjunction with the alternating electromagnetic field, if no interruption was present (Col 5: 1-5, The symmetrical arrangement of the gap with respect to the feed points can have advantages as regards the suppression of sheath waves in the waveguide, which could otherwise be suppressed by optionally provided baluns and/or sheath wave locking devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iannotti and Snelten in view of Driesel by having at least one interruption is arranged in a location where a maximum of the amplitude of a wave induced by the alternating electromagnetic field would form in the shielding of the cable in conjunction with the alternating electromagnetic field, if no interruption was present because such a configuration suppresses sheath waves in the waveguide without the necessity of a balun or sheath wave locking device as taught by Driesel (Col 5: 1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        04/11/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866